[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JANUARY 5, 2010
                               No. 08-14593                     JOHN P. LEY
                           Non-Argument Calendar               ACTING CLERK
                         ________________________

                 D. C. Docket No. 07-00060-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

TOMAS RIVERA,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (January 5, 2010)

Before DUBINA, Chief Judge, BIRCH and FAY, Circuit Judges.

PER CURIAM:

     Robert C. Hill, appointed counsel for Tomas Rivera in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s renewed motion to withdraw is GRANTED and Rivera’s conviction and

sentence are AFFIRMED.




                                          2